Case 2:20-cv-01853-DSF-KK Document 13 Filed 07/22/20 Page 1 of 1 Page ID #:70




 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    DAVON WALKER,                                Case No. CV 20-1853-DSF (KK)
11                             Plaintiff,
12                        v.                       ORDER ACCEPTING FINDINGS
                                                   AND RECOMMENDATION OF
13    KYLIE GILLESPIE, et al.,                     UNITED STATES MAGISTRATE
                                                   JUDGE
14                             Defendant(s).
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
18   Complaint, the relevant records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. No objections have been filed. The Court accepts
20   the findings and recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
22   action with prejudice and without leave to amend.
23
24    Date: July 22, 2020                      ___________________________
                                               Dale S. Fischer
25                                             United States District Judge
26
27
28
